Citation Nr: 0115026	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  98-05 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for a psychiatric 
disability, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a fracture of the right frontal sinus, to include post-
traumatic headaches and a scar, currently evaluated as 10 
percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability by reason of service-connected 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from April 1976 to June 
1978.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating decision issued 
by the San Juan, the Commonwealth of Puerto Rico Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied increased evaluations for the appellant's psychiatric 
and sinus fracture residuals disabilities, as well as his 
claim for a total disability rating based on individual 
unemployability (TDIU) by reason of service-connected 
disability.  

The Board notes that the appellant's claim for entitlement to 
a total disability rating for compensation purposes based 
upon individual unemployability is inextricably intertwined 
with the issues of entitlement to increased disability 
evaluations for the psychiatric disability and the facial 
fracture disability.  Therefore, consideration of the issue 
of entitlement to TDIU is hereby deferred pending the 
development delineated in the remand below.


REMAND

The Board initially notes that the record of the appellant's 
treatment at VA facilities appears to be incomplete.  The 
appellant received some inpatient psychiatric treatment in 
1997, but only the discharge summary is of record.  
Furthermore, the evidence of record currently contains no 
outpatient treatment record dated after January 1997.  As 
such, the VA is on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
These records should therefore be obtained.

A review of the evidence of record also reveals that the 
appellant has been in receipt of Social Security (SSA) 
disability benefits for many years.  While the claims file 
does include some SSA records, these all relate to the 
original grant of benefits in 1983, and none relate to any 
continued award of benefits, particularly from 1996 onward.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that where there has 
been a determination that the veteran is entitled to SSA 
benefits, the records concerning that decision are often 
needed by VA for evaluation of pending claims, and must be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

A rating decision issued in January 1979 granted service 
connection for the residuals of a fractured right frontal 
sinus; these residuals were stated to include post-traumatic 
headaches and a scar with mild bone defect.  To date, the RO 
has lumped these disparate residuals together and rated them 
under the same Diagnostic Code.  The RO has assigned a 10 
percent evaluation under Diagnostic Code 8100, migraine 
headaches.

However, the March 1984 VA medical examiner described the 
appellant as having a scar of the right frontal orbit area 
that was mildly discolored, mildly tender, mildly adherent 
and mildly disfiguring.  The Court has held that separate 
ratings may be for assignment where there are different 
functional impairments due to scarring.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In this case, consideration 
of a separate compensable rating for the scarring, as well as 
one for the post-traumatic headaches, is indicated as part of 
the issue on appeal.  Furthermore, review of the medical 
evidence of record reveals that the status of the right 
frontal orbit scar and the right frontal sinus were not 
delineated by the September 1997 VA medical examiner.  Thus, 
a medical examination that addresses those questions is 
needed.

In addition, the Board notes that a disability which is 
proximately due to or the result of a service-connected 
disease or injury (including the treatment therefore) shall 
be service connected.  38 C.F.R. § 3.310.  The Court has held 
that the term "disability" as used in 38 U.S.C.A. §§ 1110, 
1131 and thus, 38 C.F.R. § 3.310(a) should refer to "any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  There is no medical 
opinion of record that indicates whether or not the appellant 
is currently suffering from any sinus disorder that is 
etiologically, either directly or by aggravation, related to 
the service-connected right frontal sinus fracture.  
Consideration of the factors discussed in the Allen case is 
not reflected in the rating decision.

The RO did not address the evidence of record regarding the 
GAF scores assigned for the appellant's psychiatric 
condition.  The RO did not explain why, where the most recent 
evidence showed a GAF score of 40-45 on the August 1999 VA 
psychiatric examination, the appellant was not considered to 
have either "serious" symptoms or "serious" impairment as 
found in Richard v. Brown, 9 Vet. App. 266 (1996) (a GAF 
score of 50 indicates serious impairment).  The appellant's 
decrease in GAF from 60-65 in 1997, to 40-45 in 1999, should 
be addressed.  See Bowling v. Principi, No. 99-2264 (U.S. 
Vet. App. May 8, 2001).

These considerations require the gathering of additional 
records as well as further opinions by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371 (1993).  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA and in light of 
the needed development described herein, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the above considerations, the case is REMANDED 
for the following:

1.  The RO should obtain for association 
with the claims file copies of all VA 
inpatient and outpatient treatment 
records for the appellant's psychiatric 
disorder for the period between 1996 and 
the present, including nursing notes, 
social work notes, clinic notes, progress 
notes and physician assessments.  The 
appellant's assistance should be 
solicited as needed.

2.  The RO should contact SSA to obtain 
copies of the medical records upon which 
any continuing award since 1996 was 
based.  All of these records are to be 
associated with the claims file.

3.  A VA social and industrial survey 
should be conducted in order to clarify 
the appellant's medical, social, 
educational, and employment history.  The 
social worker should elicit and set forth 
pertinent facts regarding the appellant's 
medical history, education, employment 
history, social adjustment, and current 
behavior and health.  The social worker 
should offer an assessment of the 
appellant's current functioning and 
identify the conditions which limit his 
employment opportunities.  Any potential 
employment opportunities should be 
identified.  The claims file must be made 
available to the social worker in 
conjunction with the survey as it 
contains important historical data.  
Distinctions between service and non-
service-connected disorders should be 
noted.

4.  The appellant should also be 
scheduled for VA scar and sinus 
examinations to determine the nature, 
extent and severity of any right frontal 
sinus disorder(s).  The examiners should 
review the appellant's claims file before 
issuing the examination report and said 
report should reflect review of the 
claims file.  All appropriate tests 
should be conducted and the examiners 
should review the results of any testing 
prior to completion of the report.  The 
examiners should comment on the nature 
and extent of any disorder and describe 
all current right frontal sinus and right 
frontal orbit pathology.  The examiners 
should describe to what extent, if any, 
the appellant has degenerative changes or 
disfigurement in the right frontal orbit 
area due to a service-connected 
disability.

Specific findings should be made with 
respect to the location, size and shape 
of the scar from the laceration near the 
right frontal sinus with a detailed 
description of any associated pain or 
tenderness as well as the presence of any 
disfigurement or any limitations caused 
by any adhesions or nerve impairment.  
Specific findings should also be made 
with respect to the frequency, severity, 
effect and treatment of the post-
traumatic headaches.  All findings should 
be set forth in detail.

5.  After the aforementioned documents 
have been obtained, the RO should 
schedule the appellant for an examination 
by a psychiatrist to determine the nature 
and extent of his service-connected 
psychiatric disability.  The entire 
claims file must be made available to the 
examiner for use in the record review.  
The psychiatrist should review the 
appellant's entire psychiatric history in 
order to construct an overall picture of 
his psychiatric status over the years, to 
include any impairment of memory, 
cognitive abilities and intellectual 
functioning.  All appropriate testing 
should be accomplished.  

The examiner should identify all 
psychiatric conditions that have been 
present and distinguish conditions that 
are acquired from conditions that are of 
developmental or congenital origin, if 
any.  To the extent possible, the 
psychiatrist should indicate the 
historical degree of impairment due to 
the service-connected psychiatric 
disability, as opposed to that due to 
other psychiatric disorders, age-related 
cognitive decline and/or physical 
disabilities.  The psychiatrist should 
express an opinion as to what portion of 
the appellant's psychiatric 
symptomatology is attributable to only 
his service-connected psychiatric 
disability.  

Based on a review of the claims file and 
the examination findings, the examiner is 
in particular requested to offer an 
opinion regarding the severity of each 
diagnosed psychiatric disorder and the 
extent to which each diagnosed 
psychiatric disorder affects the 
appellant's ability to work.  The 
examiner should describe how the symptoms 
of the service-connected psychiatric 
disability have affected the appellant's 
social and industrial capacity.  If the 
impairment associated with the service-
connected psychiatric disability cannot 
be distinguished from that caused by any 
non-service-connected condition, the 
examiner should so state and explain the 
reasons for that conclusion.

Based upon the review of the record, the 
psychiatrist should provide a Global 
Assessment of Functioning (GAF) Score 
indicating the level of impairment 
produced by the service-connected 
psychiatric disability, and any disorders 
due to the service-connected psychiatric 
disability or service, for the years from 
1996 to the present.  It is imperative 
that the psychiatrist also provide a 
definition of the GAF score for purposes 
of due process under Thurber v. Brown, 5 
Vet. App. 119 (1991).

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

7.  After completion of the above, the RO 
should readjudicate the issues of 
increased ratings for the service-
connected psychiatric disorder and the 
residuals of the facial fracture, as well 
as the total rating based on individual 
unemployability, with consideration given 
to all of the evidence of record, 
including any additional medical evidence 
obtained pursuant to this remand.  

8.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
RO should specifically discuss all 
pertinent Diagnostic Codes addressing the 
functional impairment(s) related to the 
psychiatric disability and the right 
frontal sinus fracture residuals 
disability, as well as the Court's 
holdings in Richard v. Brown, Allen v. 
Brown and Esteban v. Brown, supra.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

